Judgment unanimously modified on the law and facte by increasing the award to $44,206.14, and as so modified, affirmed,- with costs to claimants. Memorandum: Upon all -the proof we find the fair market value of claimant’s premises at the date of the first appropriation to have been $7,000 per acre and the estimated cost of constructing a bridge to have been $10,000. The value of improvements ($8,000) destroyed by fire before the second taking should be eliminated from the amount of the award for that appropriation. The judgment is accordingly modified to *688reflect such changes as follows: The total amount of the award should be increased to $44,206.14 being $36,962 for the first taking and $7,244.14 for the second taking. (Appeals from judgment of Court of Claims in claim for damages for permanent appropriation and temporary easement.) Present — Del Vecchio, J. P., Gabrielli, Moule, Cardamone and Henry, JJ.